In an action to recover damages for breach of an escrow agreement, defendant appeals from an order of the Supreme Court, Westchester County, dated March 19, 1976, which granted plaintiff’s motion for a protective order vacating defendant’s notice of examination. Order affirmed, with $50 costs and disbursements. There has been no showing of such unusual and unanticipated conditions as would justify relaxation of the rules of this court prohibiting disclosure proceedings after a statement of readiness has been filed (see 22 NYCRR 675.7; Cassidy v Kolonsky, 37 AD2d 880; cf. Calvo v Peros, 49 AD2d 744). Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.